Title: From George Washington to John Mathews, 30 March 1780
From: Washington, George
To: Mathews, John


          
            Sir,
            [Morristown] 30th Mar. 1780
          
          I am much obliged to you for your favor of the 24th of this month.
          It would seem pretty evident from the enemy’s inactivity, from which we derive so many advantages, that some very considerable derangement has happened in their affairs. Whether this arises from the want of horses—the loss of military stores, or an insufficiency in the article of small craft for the transportation of troops or of proper ships to attempt the harbour, the result is the same to us; and I would flatter myself in the same hopes that you have expressed on this head. You speak of the arrival of the Roebuck and transports from the Southward at New-York, but I have not had any information of this kind altho my inquiries have been particular. The Russel from Savannah & some provision vessels from Cork have got in lately, but there are no other entries of consideration, which have taken place within these few weeks.
          My intelligence for some time past has looked towards a considerable move on the part of the enemy—flat boats have been collecting, and a number of boat men engaged for a particular service. But The preparations were of such a nature as would not admit of any decisive conclusions. Since this general intelligence, I have received some of a more pointed nature, that indicates another embarkation of abt 2500 Men for some distant part. And Under the circumstances of the enemy to the Southward it is most probable it is for this quarter. I expect to have the parti[cula]rs in a day or two when I shall have the honr of writ[in]g fully to Congress on the subject. With great regard I am Sir Your Ob. svt.
         